DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 U.S.C. 101.  They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, they fail to fall within a statutory category. As per paragraph 0094 of the current publication, the modules are implemented in the form of software functional modules and sold or used as an independent product, it can be stored in a computer-readable storage medium. The apparatus fails the definition of a machine within the meaning of 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skene et al (US Patent No. 9,729,581 B1).
With respect to claim 1, Skene teaches a method for transmitting data, applicable to an intranet switch (traffic managemenent device) in a cloud computing network system (cloud network, col. 9, lines 12-16), wherein the system comprises the intranet switch (traffic managemenent device), at least two gateway clusters (groups of gateway computers, 502; Fig. 5), and a plurality of data receivers (target node computers) having a binding relationship with the at least two gateway clusters (index mapping nodes to gateway computers, col. 24, lines 59-63), and each of the gateway clusters comprises a plurality of gateways (groups of gateway computers, 502; Fig. 5); wherein the method comprises: receiving data from a public network, and determining receiver information for the data according to information contained in the received data (col. 24, lines 39-63 disclose receiving communication directed to target node and providing target gateway ID for target node computers; 902-906; Fig. 9); determining a target gateway cluster corresponding to the receiver information according to the receiver information and a preset binding relationship (GID associating target gateways with target node, col. 5, lines 23-26) between data receivers and gateway clusters (col. 24, lines 39-63 disclose determining target gateway computer based on index mapping nodes to gateway computers; gateway identifiers refer to identifiers to identify gateway computer groups, col. 4, lines 59-63); determining a target gateway from the target gateway cluster according to a preset rule (col. 24, lines 39-63 disclose selecting a specific gateway computer from among a group of gateways computers based on one or more rule based policies); and sending the received data to the target gateway, to cause the target gateway to forward the received data to a data receiver 

With respect to claim 2, Skene teaches wherein the system further comprises a server (Management platform server 116, 558), the method further comprises: receiving the binding relationship sent by the server (management platform server computer 116 communicating GID information to gateway computers, col. 21, lines 23-35), wherein the binding relationship is obtained by binding the data receivers to the gateway clusters that are matched with the data receivers in advance through an SDN controller in the server according to user requirements (col. 21, lines 23-35 disclose using a user interface, management platform server computer 116 enables a user to configure the system including manage the group GIDs and assign one or more gateway computers to a group it may provide them the group GID).

With respect to claim 3, Skene teaches wherein the system further comprises a server(Management platform server 116, 558), and the gateway clusters are preset to have different security levels (Fig. 5; Fig.8 disclose embedded security parameters index field in GID associated with gateway computers); and the preset binding relationship between data receivers and gateway clusters is obtained by binding the data receivers to the gateway clusters that are matched with the data receivers and have corresponding security levers in advance through an SDN controller in the server according to user requirements (col. 21, lines 23-35 disclose using a user interface, management platform server computer 116 enables a user to configure the system including manage the group GIDs and assign one or more gateway computers to a group it may provide them the group GID).



With respect to claim 6, Skene teaches wherein the system further comprises a server (Management platform server 116, 558), and the cloud hosts run on a host machine (col. 9, lines 12-16); and the preset binding relationship between data senders and gateway clusters is a binding relationship between the cloud hosts and the gateway clusters that are matched with the cloud hosts, which is configured by an SDN controller in the server in advance on the host machine for the cloud hosts according to user requirements (col. 21, lines 23-35 disclose using a user interface, management platform server computer 116 enables a user to configure the 

With respect to claim 7, Skene teaches wherein the system further comprises a server, the cloud hosts run on a host machine, and the gateway clusters are preset to have different security levels (Fig. 5; Fig.8 disclose embedded security parameters index field in GID associated with gateway computers); and the preset binding relationship between data senders and gateway clusters is a binding relationship between the cloud hosts and the gateway clusters that are matched with the cloud hosts and have corresponding security levels, which is configured by an SDN controller in the server in advance on the host machine for the cloud hosts according to user requirements (col. 21, lines 23-35 disclose using a user interface, management platform server computer 116 enables a user to configure the system including manage the group GIDs and assign one or more gateway computers to a group it may provide them the group GID).

With respect to claim 8, Skene teaches wherein the plurality of cloud hosts run on the host machine, and at least two cloud hosts among the plurality of cloud hosts are respectively bound to different gateway clusters (col. 9, lines 12-16 disclose the management platform server computer 116, industrial security computers 118, operations computers 120 implemented using one or more cloud instances in one or more cloud networks).

The limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 10 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

The limitations of claim 11 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

The limitations of claim 13 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 14 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

The limitations of claim 15 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

The limitations of claim 16 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

The limitations of claim 17 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

The limitations of claim 18 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

The limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Skene et al (US Patent No. 9,729,581 B1) in view of Papp et al (US Publication No. 2010/0272107 A1).
With respect to claim 4, Skene discloses wherein determining a target gateway from the target gateway cluster according to a preset rule (col. 24, lines 39-63 disclose selecting a specific gateway computer from among a group of gateways computers based on one or more rule based policies).
Skene does not explicitly disclose a determination according to a classless inter-domain routing (CIDR) longest prefix matching rule.
However, Papp teaches a determination according to a classless inter-domain routing (CIDR) longest prefix matching rule (paragraph 0016; 0021; 0025-0026 disclose determining a network address from network address range according to a CIDR prefix notation) in order to efficiently determine a target address based on maintained association (Abstract). Therefore, based on Skene in view of Papp, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Papp to the 

The limitations of claim 12 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

6/18/2021